The judgment of the court was pronounced by
Eustis, C. J.
This case involves the question of the liability of the defendant for a debt of $2,332 12¿, due to the partnership of Nugent, Turpin Sf Walt, doing business in New Orleans.
It is charged in the petition that the defendant, being the owner of the Parc Perdu plantation, in the parish of St. Martin, constituted S. W. Walsh his agent for the management of it, with full power for the purchase of stock, or the necessary articles for the use of the plantation, and for the settlement of accounts *359in relation to the same'; that Walsh remained on the plantation for several years,- and tinder said power' contracted the debt sued on with- Nugent, Turpin Sf Watt, and closed the account by a note in their favor, on the 11th July, 1840, which note is held by the plaintiff, and is the subject of the present suit. The note is signed by S. W. Walsh, agent for P. Hickey, for Parc Perdu plantation.
The power o-f attorney under which Walsh acted is in the words before mentioned, and also1 directs that in all cases in which his, Hickey’s, interest may be-concerned, in relation to the plantation, Walsh should act for him and in his name, as though he were present. There was- no plantation account ke¡ t by Nugent, Turpin Sy Watt, the factors. The account in which Hickey is sought to be made liable is against Simon W. Walsh alone, in which supplies for the' plantation, and money advanced on account to Walsh, are charged to him. No-liability attached to Hickey by reason of the note given in his name, for Walsh had no authority to bind him in that form; and from the factors’ own accounts, it appears that the credit was given exclusively to Walsh. There is one' ground of defence taken by the defendant, which is conclusive. It appears that the proceeds of the crops of the plantation- received by Nugent, Turpin Sy Watt, and sold by them, were moro than sufficient to pay the debts contracted for the plantation. It is evident the factors were bound to apply the proceeds- of the crops to the extinguishment of the plantation debts, and had no right to pay the agent’s private debts with them, and leave the plantation debts unprovided for. In other words, Hickey’s funds-ought to have gone to the payment of his debts; and, on the shewing of the plaintiff, and assuming that the factors knew the authority under which Walsh managed the plantation, there is no cause of action against the defendant. Judgment affirmed.